DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the water column" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the water column" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, it is unclear how the after-scrubbing seawater is released in the water column but also under atmospheric pressure. If the seawater is released in the water column then the water column will be exerting a hydrostatic pressure in the column and cannot be under atmospheric pressure. 
Claim 3 recites the limitation "the water column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the water column" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the water column" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nove US 6406219.
Regarding claims 1 and 19, Nove teaches a method for reducing a greenhouse gas emission component of a combustion gas from a power plant (Abstract). The reference teaches that the emissions being treated are from a combustion step and contain greenhouse gases (Col. 1 lines 31-33). These would inherently include carbon and carbon compounds. The emissions are injected into the seawater to dissolve or absorb at least a portion of emissions to form loaded seawater stream (Col. 1 lines 35-41). The thermal power plant is where the CO2 is captured. The reference teaches regarding injecting CO2 into the seawater that, the injection line is tapped just downstream of combustion gas pumps which are connected to a flue Stack or emission System of the thermal plant (Col. 2, lines 13-17). The thermal plant thus includes a carbon capture device. The reference further teaches discharging the loaded seawater stream to an ocean (Col. 1 lines 42-45). The reference teaches unit 16 which is a hydroelectric power plant with one or more pumps (Col. 3 lines 15-17). The pumps within 16 that pump water from the sea are considered as the sweater pumping equipment. The discharge line flows into a deep ocean sink (Col. 1 line 66 thru Col. 2 line 18). This considered as discharging into an ocean water column in the carbon storage step. Nove teaches that a greenhouse component (Col. 1 line 33) of the combustion gas, from the thermal generation plant, is injected in the seawater and deposited in the bottom of the ocean bed. This indicates that flue gas components that are not greenhouse gases would not be captured or absorbed into the seawater. The other portion of the combustion gas from the stack, not comprising the greenhouse will be released since the goal is to inhibit release of greenhouse gases. The reference shows a chimney stack that exhausts gases from the thermal power generation plant (See item 10 in Fig. 1). Nove teaches one or more pumps are used to pump seawater to the reservoir. Typically, seawater is pumped from the ocean via one or more seawater intake pipes (Col. 2 lines 43-46). The reference of Nove teaches discharging the loaded seawater with a pipe in the carbon storage step (See line 14 going to 22; Fig.1). 
Regarding claims 2-6, the manner of operating the apparatus is non-limiting to the physical structure of the apparatus (MPEP §2114 II). 
Regarding claim 9, the manner of operating the apparatus is non-limiting to the physical structure of the apparatus (MPEP §2114 II).  Additionally, the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).

Claim(s) 1-6, 8, 9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer US 5397553.
Regarding claim 1, Spencer teaches a method of fixing CO2 into seawater (Abstract). The reference teaches sub-cooled carbon dioxide is fed to the reactor 120 by pipe 124. Sub-cooled sea water is brought to the reactor 120 by pipe 128. Pipe 128 feeds a plurality of spray nozzles 130 which direct a sea water spray across the carbon dioxide gas being released into the reactor. As the carbon dioxide and sea water react under the favorable pressure and temperature conditions maintained in the reactor 120, clathrates 140 are formed and accumulate in a mound 142 in hopper 150. The clathrates are removed from reactor 120 through nozzle 152. When valve 160 is opened, clathrates from mound 142 flow into mixing chamber 162. Sea water fed to chamber 162 by pipe 164 flushes the clathrates through discharge pipe 166 to the deep ocean (Col. 3 lines 25-51). 
Regarding claims 2-6, the manner of operating the apparatus is non-limiting to the physical structure of the apparatus (MPEP §2114 II). 
Regarding claims 8 and 20, the carbon capturing reactor is placed on a platform on the surface or an altitude adjustable vessel in the ocean (Col. 2, lines 7-12). 
Regarding claim 9, the manner of operating the apparatus is non-limiting to the physical structure of the apparatus (MPEP §2114 II).  Additionally, the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nove US 6406219, in view of Davis US 2008/0025852. 
Nove does not teach using a renewable energy source such as solar, wind or waver energy for powering the pump that inputs seawater.
Davis teaches an economical Tide/Wave/Swell/Wind/Solar Powered High Pressure Fluid Pump invention herein after called pump is generally related to any process or system requiring water under pressure to do work and provide services such as: driving turbines to generate electricity on land, at sea, and below sea level; forcing sea, brackish, fresh waters through reverse osmosis membrane processes to generate potable water; forcing any other fluids needing cleansing of undesirable elements and foreign matter through reverse osmosis membrane processes producing fluids with desired purity; compressing any gaseous fluids including air; delivering nutrient rich sea water to aquaculture farms; delivering nutrient sea water to off shore fisheries; creating vacuums; delivering any fluids including colloids from one location to another for use or storage (Para [0004]).
At the time of filing, it would have been obvious for a person of ordinary level of skill in the art to use the solar powered pump of Davis in the process of Nove. One would be motivated to do so because this pump runs on renewable energy sources. 

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nove US 6406219, in view of Mishima et al. US 2012/0192564 and further in view of Paulsen et al. US 6881389.
Regarding claims 10-12 and 15, the reference of Nove does not teach that the thermal power plant that is run by a burner that is burning a fossil fuel. 
The other portion of the combustion gas from the stack, not comprising the greenhouse will be released since the goal is to inhibit release of greenhouse gases. The reference shows a chimney stack that exhausts gases from the thermal power generation plant (See item 10 in Fig. 1). The reference teaches a step of pumping seawater from the ocean to the elevated reservoir via the discharge line (Col. 2, line 42). The elevated reservoir is considered as the water distributor. The outlet pipe is located underneath the ocean surface (See Fig. 1, item 18). 
Mishima teaches a thermal power plant run on fossil fuel and realizes a need for scrubbing carbon dioxide from the exhaust (Para [0002], coal (Para [0004])). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to treat CO2 containing exhaust from the thermal power plant that uses fossil fuel, in the system of Nove which teaches treating exhaust from a thermal power plant. One would be motivated to do so because fossil fuels generate CO2. 
The reference of Nove does not teach using packings for the scrubbing section during the contact of CO2 and seawater. 
Paulsen teaches a system for scrubbing CO2 from a gas mixture using sea water (Abstract). The reference teaches using a column or tube filled with packing material to contact the gas mixture with the seawater in counter-current flow (Col. 6 line 31 and Col. 7 line 50-53). Paulsen aims to increase overall efficiency and minimize energy cost (Col. 4 lines 48-65). These are considered regular packings.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the art to add the packed column of Paulsen in the system of Nove.  One would be motivated to do so because packed column increase the surface area for contact of the gas and liquid and this would absorb more CO2 into the seawater. 
Additionally, Paulsen aims to minimize the cost and energy requirement of the process and make the scrubbing process more efficient. The reference provides a value for the pressure in the scrubber for CO2 sequestration (1000psi, See Col. 6 lines 21). This pressure after going the length of the scrubber is reduced and the sequestered seawater is passed through a turbine for energy recovery which is later used in pumping seawater (Col. 6 lines 40-47). There is no teaching from Nove or Paulsen to size the head of the pump to a specific energy capacity. However, the size of the energy consumption is a result effective variable and a suitable value for this can be determined without undue experimentation. Especially where the motivation from the prior art is to minimize energy in the pumping and scrubbing process. Furthermore, matters relating to sizing are considered obvious (MPEP §2144.04 IV). 
Regarding claim 13, the Nove reference teaches an elevated reservoir (See Fig. 1 item 12). However, the reference is silent on the exact altitude above the ocean level.
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to perform routine experimentation to determine a suitable or optimal elevation for the water reservoir in the invention of Nove. The elevation directly corresponds to the hydrostatic pressure and can thus be optimized without undue experimentation. The reference of Nove declares that the size of the equipment and pressure (head of water column) can be adjusted and varied (Col. 2 lines 38-41). The reference is open to adjusting the pressure or head of water.
Regarding claim 14, Nove teaches using a catalytic converter to increase the concentration of the greenhouse gases (Col. 4 lines 23-27). The enriched combustion gas is contacted with the seawater and discharged via line 14 (Col. 4 lines 27-29). The increase in concentration of the greenhouse gases is considered as “adjusting” the ratio of sweater to carbon dioxide volumes. The adjusting of pH is considered as an inherent result of adjusting volume. The convertor can be considered as a regulator to adjust pH and is connected to the pump that pumps seawater back to the ocean. 

Allowable Subject Matter
Claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, there is no teaching, suggestion or disclosure by the cited prior art of record of a water collector that is under the carbon capture device and is connected to the seawater discharging pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736    


/STEVEN J BOS/           Primary Examiner, Art Unit 1736